Citation Nr: 0525555	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  03-37 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a higher initial evaluation for bipolar 
disorder, rated 50 percent disabling.  

2.  Entitlement to a higher initial evaluation for a left 
knee disorder, rated 10 percent disabling.  

3.  Entitlement to a higher initial evaluation for a right 
knee disorder, rated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from November 1996 
to November 2002.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In April 2005 the veteran and his mother provided testimony 
by videoconference hearing with the undersigned Veterans Law 
Judge.  A transcript of that hearing is contained in the 
claims folder.  

At the April 2005 hearing the veteran withdrew his appealed 
claims of entitlement to service connection for arthritis of 
the hands and feet, entitlement to service connection for a 
right ankle disorder, and entitlement to service connection 
for gastroenteritis.  As these issues are withdrawn, there is 
no longer a case in controversy as to these issues for review 
by the Board.

In a May 2005 letter, the veteran's treating VA psychiatrist 
opined that due to his psychiatric conditions and related 
difficulties the veteran is not employable.  The physician's 
letter thus raises the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to the veteran's service-connected bipolar disorder.  
That issue is referred to the RO for development and 
adjudication.  

The issue of entitlement to a higher initial evaluation for 
bipolar disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period at issue, the veteran's left knee disorder 
is manifested by traumatic arthritis supported by x-ray 
findings, without effect on functioning of the knee beyond 
symptomatic pain, and without compensable limitation of 
motion.  

2.  For the period at issue, the veteran's right knee 
disorder is manifested by traumatic arthritis supported by x-
ray findings, without effect on functioning of the knee 
beyond symptomatic pain, and without compensable limitation 
of motion.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for a left knee disorder are not met.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, Part 4, 4.71a, Diagnostic 
Codes 5003-5010, 5257, 5260, 5261 (2004).

2.  The criteria for an initial rating in excess of 10 
percent for a right knee disorder are not met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, Part 4, 4.71a, 
Diagnostic Codes 5003-5010, 5257, 5260, 5261 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2004).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

The appealed claims of entitlement to higher initial 
evaluations for service-connected bilateral knee disorders 
are downstream issues from the grant of service connection 
for those bilateral knee disorders.  Grantham v. Brown, 
114 F.3d 1156 (1997).  VA's General Counsel recently held 
that no VCAA notice was required for such downstream issues, 
and that a Court decision suggesting otherwise was not 
binding precedent.  VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 
5, 2004); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  
The Board is bound by the General Counsel's opinion.  
38 U.S.C.A. § 7104(c) (West 2002).  By a February 2003 VCAA 
letter the veteran was assisted in the development of his 
claims of entitlement to service connection for bilateral 
knee disorders.  The appealed April 2003 RO decision granted 
those claims.  By the April 2003 RO decision, an October 2003 
statement of the case, and a December 2004 supplemental 
statement of the case, the veteran was informed of 
development already undertaken, as well as evidence of record 
pertinent to his claims on appeal.  

The veteran has informed of no records of private treatment 
for his bilateral knee disorders that have not been 
associated with the claims folder.  He has not undergone any 
knee surgery.  There is no indication that additional 
pertinent evidence has not been obtained.  While the veteran 
in April 2005 testimony informed of receiving Social Security 
disability benefits, he informed that these were due to his 
psychiatric disorder.  A Social Security Administration 
letter dated in May 2005 and submitted by the veteran, does 
not inform of any physiological basis for the disability 
award, but rather specifically references psychiatric 
disability.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here initial VCAA notice was provided in February 2003, prior 
to the appealed rating action in April 2003.  Id.  
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claim.  The Court has recently held, in 
that regard, that an error is not prejudicial when the error 
did not affect "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Evaluations for Disabilities of the Left and Right Knees

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40 and 4.45 (2004); DeLuca v. 
Brown,  8 Vet. App. 202 (1995).

In addition, the Board points out that separate disability 
ratings may be assignable for knee disabilities.  In 
VAOPGCPREC 23-97; 62 Fed.Reg. 63604 (1997), VA General 
Counsel held that arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 (5010), for 
limitation of motion, and under Diagnostic Code 5257, for 
other disability of the knee including subluxation or lateral 
instability.  Also, VAOPGCPREC 9-98; 63 Fed.Reg. 56704 (1998) 
indicates that when a knee disability is rated under 
Diagnostic Code 5257 it is not required that the claimant 
have compensable limitation of motion under Diagnostic Code 
5260 or 5261 in order to obtain a separate rating for 
arthritis.   It is only required that the claimant's degree 
of limitation of motion meet at least the criteria for a 
zero- percent rating or that there be painful motion of the 
knee.   See also Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).  

Arthritis due to trauma must be substantiated by x-ray 
findings, and is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Degenerative arthritis is 
rated according to limitation of motion for the joint or 
joints involved.  Where limitation of motion is non-
compensable, a rating of 10 percent is assigned for each 
major joint or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Ratings for limitation of flexion and limitation of extension 
are assigned under Diagnostic Codes 5260 and 5261, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260-5261 
(2004).  Full motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, a 10 percent evaluation will be 
assigned where the disability is slight impairment of the 
knee, including recurrent subluxation or lateral instability; 
a 20 percent rating will be assigned for moderate impairment 
of the knee; and 30 percent rating will be assigned for 
severe knee impairment.

Under Diagnostic Code 5258, an evaluation of 20 percent is 
assigned where the cartilage is dislocated, with frequent 
episodes of locking, pain, and effusion.  Under Diagnostic 
Code 5259, a 10 percent evaluation is assigned for removal of 
the semilunar cartilage, symptomatic.  

The veteran contends that his bilateral knee disorder, 
resulting from trauma in service, is more disabling than the 
10 percent evaluation assigned for each knee.  He testified 
at his April 2005 hearing that he at times has pain in his 
knees, and that this pain sometimes increases with prolonged 
activity.  He informed that he has pain with every step when 
he has severe knee symptoms, and at those times he simply 
ceases his activity.  He added that when he has pain, it is 
present with weight bearing, though it is not a stabbing 
pain.  

The veteran was afforded VA examinations of his knees in 
February 2003, March 2003, and November 2004.  At the 
February 2003 examination the veteran complained of periods 
of pain in the knees lasting three or four days, with equal 
pain in both knees when pain is present, and pain also 
present when he runs or lifts weights.  He informed that pain 
was not present every day.  Upon examination, range of motion 
was full at 0 to 140 degrees in each knee, without 
instability or subluxation in the knees, with no effusion, 
and with no medial or lateral joint line tenderness.  
Patellofemoral grind produced pain and crepitation.  There 
was tenderness to palpation over the inferior pole of the 
patella.  The examiner assessed mild to moderate bilateral 
chondromalacia of the patella.  

VA X-rays of the knees in February 2003 showed minimal 
degenerative changes in the patellofemoral joint compartments 
of the knees.  Thus, the traumatic arthritis, as due to knee 
injury in service, is supported by x-ray findings.  The 10 
percent ratings are assigned for painful motion.

The March 2003 and November 2004 VA examiners made findings 
and conclusions similar to those of the February 2003 
examiner, with full range of motion, some pain on palpation, 
no subluxation or instability, and some crepitus.  

At the March 2003 examination, the veteran complained of 
five-out-of-ten severity pain only with activity, though he 
denied having surgery or braces for his knees or using any 
assistive devices, and reported only taking Tylenol or anti-
inflammatory medication on an as-needed basis for difficulty 
with both his knees and ankles.  The examiner noted some pain 
with range of motion, though there was no associated weakness 
or fatigue.  The examiner diagnosed bilateral patellar 
tendonitis and patellofemoral chondromalacia.  (That examiner 
also noted the possibility or probability of an autoimmune 
process affecting multiple joints.  However, as that 
possibility does not ultimately affect the appropriate rating 
to be assigned for the veteran's service-connected knees, it 
will not be addressed here further.)

At the November 2004 VA examination the veteran complained of 
pain and a grinding sensation in his knees when climbing 
stairs, squatting, or kneeling.  However, he denied 
stiffness, redness, instability, and locking in the knees.  
The examiner found positive patellofemoral crepitus and 
apprehension bilaterally, but full range of motion and no 
instability.  The examiner diagnosis bilateral chondromalacia 
patella.  The examiner found no limitation of motion due to 
pain, fatigue, weakness, or lack of endurance.  

The medical records including recent VA examinations, do not 
reflect that the veteran has compensable instability or 
limitation of motion of the knees.  While the veteran 
complained in April 2005 testimony that he at times had 
weakness or a rubbery sensation in the knees, instability is 
not supported by medical findings.  Limitation of motion of 
the knees has also not been shown upon treatment or 
examination of the veteran.  

The Board has considered schedular ratings based on 
functional loss due to pain on undertaking motion, weakened 
movement, fatigability, and incoordination.  38 C.F.R. §§ 
4.40 and 4.45 (2004); DeLuca.  However, the Board finds that 
the preponderance of the evidence is against assignment of an 
additional rating beyond the 10 percent assigned for each 
knee based on arthritis under Diagnostic Codes 5010 and 5003.  
This is so despite the March 2003 VA examiner's finding of 
some pain on motion.  That pain was not at level impairing 
functioning, as the examiner found that neither weakness nor 
fatigue resulted.  The November 2004 VA examiner also found 
no such impairment of functional range of motion.  The 
veteran has most consistently stated that his pain is only 
present intermittently when the knees are bothering him.  
Hence, the preponderance of the cognizable (medical) evidence 
demonstrates full range of motion with no impaired functional 
capacity beyond some occasional pain.  Reduced range of 
motion affecting functioning is not reflected by the medical 
findings as a whole or the veteran's own statements.  Because 
the ratings to be assigned are to be reflective of disability 
and impairment of earning capacity, absence of objective 
findings of pain on motion resulting in loss of range of 
motion on use (such as would result in increased fatigue, 
loss of endurance, weakened movement, or incoordination) 
cause a separate rating for loss of range of motion for 
either knee on such a basis not to be warranted.  
38 C.F.R. § 4.1.  As noted, the November 2004 VA examiner 
explicitly stated that he found no evidence of limitation of 
range of motion due to pain, fatigue, weakness, or lack of 
endurance.  38 C.F.R. §§ 4.40 and 4.45.  While the veteran 
has complained that he ceases certain activities when he 
begins to experience pain, this is not the same as pain 
preventing functioning.  A veteran's election to allow a non-
debilitating level of pain to affect his level of activity 
does not make that level of pain debilitating, and hence does 
not warrant additional compensation on that basis.  

Hence, the preponderance of the evidence is against 
assignment of a separate disability rating for his left or 
right knee based on subluxation or instability or limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 
5261; VAOPGCPREC 23-97; VAOPGCPREC 9-98.  The sole 10 percent 
rating assignable for each knee is appropriate for the 
veteran's knee pathology with mild arthritis.  The minimal 
symptoms presented in each knee warrant only a single 10 
percent rating for each knee based on arthritic pain 
affecting functioning.  38 C.F.R. §§ 4.71a, Diagnostic Codes 
5003, 5010; see also 4.14 (2004) (pyramiding, or awarding of 
multiple ratings for the same disability, is to be avoided).

For both knees , a rating based on subluxation or lateral 
instability under Diagnostic Code 5257 is not implicated by 
the facts found, and neither is a rating based cartilage 
dislocation, under Diagnostic Code 5258, in the absence of 
such findings or associated symptoms as frequent episodes of 
locking, pain, or effusion associated with cartilage 
dislocation.  

In short, the veteran's arthritic pain is compensated by the 
10 percent rating assigned for each knee, and the 
preponderance of the evidence is against assignment of a 
higher disability rating, or an additional disability rating, 
on any basis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.  

Because the preponderance of the evidence is against the 
claims of entitlement to higher initial evaluations, or 
additional compensable ratings, for left and right knee 
disorders, the benefit of the doubt doctrine does not apply 
for these knee disorder claims.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed the entire record and finds that the 
percentage ratings assigned by virtue of this decision 
reflect the most disabling the rated disorders have been for 
the entire appeal period, beginning effective November 30, 
2002.  Thus, the Board concludes that staged ratings for the 
rated disorders are not warranted.  Fenderson v. West, 
12 Vet. App. 119 (1999).


ORDER

An initial rating greater than the 10 percent assigned for a 
left knee disorder is denied.

An initial rating greater than the 10 percent assigned for a 
right knee disorder is denied.


REMAND

The veteran was afforded VA examinations for his service-
connected bipolar disorder in February 2003 and November 
2004.  The examiners noted some deficiencies of social and 
occupational functioning, including difficulty concentrating 
and some impairment in social functioning.  They found that 
the veteran's service-connected psychiatric impairment 
included episodes of depression, and this impairment as a 
whole was no more than moderate.  However, a VA psychiatrist, 
by a May 2005 letter, informed that she had treated the 
veteran for the past three years, and asserted that the 
veteran had both severe bipolar disorder and obsessive 
compulsive disorder, as well as a host of conditions 
associated with his bipolar disorder, including anxiety, 
crying spells, anger outbursts, impaired concentration, and 
panic attacks.  

The February 2003 and November 2004 VA examiners did not 
explore the veteran's diagnosed obsessive-compulsive disorder 
or these other associated conditions as they may be related 
to his bipolar disorder.  At the February 2003 examination 
the veteran specifically denied symptoms of anxiety, panic 
disorder, and obsessive-compulsive disorder, and the examiner 
ultimately found only mild impairment in the veteran's 
functioning in various spheres including occupational and 
social functioning.  

The November 2004 VA examiner found moderate social and 
occupation impairment based on examination and the veteran's 
self-reported difficulties with school among other symptoms.  
However, the examiner failed to note that self-reported 
levels of functioning and self-reported reasons provided for 
recently quitting a job and quitting school may not have been 
accurate.  Obsessive-compulsive disorder, anxiety conditions, 
and panic disorder noted by the treating psychiatrist were 
not identified by this examiner.  

The veteran's mother provided testimony at his April 2005 
hearing to the effect that the veteran was impaired with 
compulsive repetitive activities, and suffered considerable 
anxiety and panic that interfered with his ability to drive 
and to perform other activities outside the home.  The 
veteran's mother and his representative called attention to 
the veteran's reported inability or unwillingness to fully 
inform examiners of the scope of his psychiatric impairment.  

The Board notes that while the VA examiners in February 2003 
and November 2004 reported reviewing the veteran's record, 
all of the veteran's VA treatment records have not been 
associated with the claims folder.  The VA treating 
psychiatrist informed in her May 2005 letter that the veteran 
had been treated by her for the past three years, with group 
therapy also provided by VA in the past year.  VA psychiatric 
treatment records within the claims folder were submitted by 
the veteran in August 2004, and begin in February 2004.  In 
light of the failure by recent VA examiners to address the 
presence or absence of additional potentially related 
psychiatric disability, including notably obsessive 
compulsive disorder, anxiety, and panic disorder, remand is 
in order both to obtain available treatment records, and to 
afford the veteran an additional VA examination which 
addresses all the veteran's psychiatric conditions and any 
association with the veteran's service-connected bipolar 
disorder.

The veteran has reported receiving treatment for his bipolar 
disorder at the Medical Emporium.   A February 2003 VCAA 
letter requested that the veteran provide both additional 
identifying information concerning that treatment and 
authorization to obtain those records.  The veteran did not 
provide that requested assistance in furtherance of his 
claim.  Since a remand is being undertaken, a further request 
to the veteran for his assistance in obtaining those records 
is appropriate in this case.  

At the April 2005 hearing the veteran testified to receiving 
Social Security disability benefits.  In June 2005 he 
submitted a May 2005 letter from the Social Security 
Administration concerning his level of benefits.  However, 
the record does not reflect all bases of that benefits award, 
noting only that the veteran carried a diagnosis 
characterized under affective disorders.  While the veteran 
testified at his hearing to the effect that the award was 
based on service medical records and VA treatment records, 
the May 2005 Social Security Administration letter informed 
that there was an original medical file in storage in 
Baltimore, Maryland.  Accordingly, the Social Security 
disability determination and supporting medical records 
should be obtained in furtherance of the veteran's claim for 
an increased rating for bipolar disorder.  This is 
particularly indicated in light of the veteran's treating 
psychiatrist's statement concerning the veteran's 
unemployability associated with his bipolar disorder.  

The case is remanded for the following:

1.  The veteran should again be asked 
to provide assistance in obtaining 
reported treatment records for his 
bipolar disorder, including from the 
Medical Emporium, to include 
providing identifying information and 
dates and places of treatment, as 
well as authorization to obtain those 
records.   All records and responses 
received should be associated with 
the claims folder.  

2.  The RO should obtain all VA 
psychiatric treatment records not 
already associated with the claims 
folder, including as-yet-unobtained 
records of treatment by the above-
noted VA psychiatrist (with these 
records spanning at least 
approximately three years immediately 
prior to May 2005), and records of VA 
group therapy sessions.  

3.  The RO should also obtain and 
associate with the claims file the 
Social Security Administration 
determination(s) awarding disability 
benefits and all underlying medical 
records, including a copy of the 
veteran's original medical file as 
contained in storage in Baltimore, 
Maryland, as referenced in the May 
2005 letter from the Social Security 
Administration contained in the 
claims folder.  

4.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
address both the nature and extent of 
his service-connected bipolar disorder, 
based on a review of the entire record 
inclusive of any additional records and 
reports obtained, and based on any 
necessary tests and interview.  The 
claims folder must be made available for 
review by the examiner for the 
examination.   In particular, the 
examiner should note the May 25, 2005 
letter from the veteran's VA treating 
psychiatrist, with her assessment of 
severe bipolar disorder and obsessive-
compulsive disorder, as well as 
associated symptoms.  Any necessary 
tests should be conducted.  The examiner 
should address the presence or absence 
of the symptoms noted in that letter, 
and should address which of these and 
other symptoms found, are attributable 
to the veteran's bipolar disorder.  To 
the extent possible, objective testing 
should be undertaken to assess the 
actual, as contrasted with reported, 
symptomatology and level of impairment.  
Other environmental and physiological 
factors should be differentiated from 
the veteran's impairment due to his 
bipolar disorder.  The examiner must 
address which symptoms and impairment 
are partially or solely attributable to 
bipolar disorder, and which symptoms are 
distinguishable and attributable to 
distinct and separate mental or physical 
impairment.  The examiner should also 
consider examination reports, and should 
attempt to address the disparities 
between the findings and conclusions on 
these examinations, and those of the 
veteran's VA treating psychiatrist as 
reflected in treatment records and that 
psychiatrist's May 25, 2005 letter. 

5.  Thereafter, and following any 
other indicated development, the RO 
should readjudicate the claim for a 
higher initial evaluation for bipolar 
disorder.  RO consideration of a 
staged rating must be documented, 
pursuant to Fenderson v. West, 12 
Vet. App Vet. App. 119 (1999).  If 
the appeal is to any extent denied, 
the veteran and his representative 
should be provided a supplemental 
statement of the case which includes 
a summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be 
afforded an applicable time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


